Citation Nr: 0520755	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  03-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for left elbow 
neurodermatitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to April 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a May 2002 
rating decision by the Waco, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In December 2003, 
the veteran testified at a RO hearing.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy; and 
a verified stressor event in service is not shown (attempts 
to verify his claimed stressors have proved unsuccessful, and 
he did not cooperate with the last such attempt, in June 
1999).

2.  The veteran does not have a diagnosis of  PTSD based on a 
verified stressor event in service.

3.  The veteran's left elbow skin disorder is manifested by 
exfoliation, exudation or itching; since August 30, 2002 
involvement of at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of the left elbow is not demonstrated, nor is it 
shown that intermittent systemic therapy has been required 
for a total duration of less than six weeks during the past 
12-month period.  


CONCLUSIONS OF LAW

1.  Service connection for PTSD is not warranted.  38 
U.S.C.A. § 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f), 4.125(a) (2004).

2.  A compensable rating is not warranted for the veteran's 
left elbow neurodermatitis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code (Code) 7806 (prior 
to and from August 30, 2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  All 
pertinent mandates of the VCAA and implementing regulations 
are met.  

The veteran's initial claim for service connection for PTSD 
was received by the RO in March 1999, and was denied in a 
January 2000 rating decision as not well grounded.  The VCAA 
eliminated the concept of a well-grounded claim.  The law 
also provided that under certain circumstances claims that 
were denied as not well grounded and became final during the 
period from July 14, 1999, to November 9, 2000, were to be 
re-adjudicated as if the denial had not been made.  In 
February 2001 the RO advised the veteran of the VCAA and 
informed him that it was going to review his claim pursuant 
to the VCAA.  In May and June 2001 decisions the RO reviewed 
and denied the claim on the merits.  In July 2001 the veteran 
requested to be afforded an examination for his claimed PTSD 
disorder.  And the RO again denied the claim in May 2002.  
The veteran perfected an appeal to this decision.  A December 
2002 statement of the case (SOC) also provided the veteran 
notice of pertinent VCAA regulations.  

The February 2001 letter to the veteran, in addition to 
mentioning "VCAA," informed him that the RO would 
reconsider the service connection claim on its own motion, 
and appears to meet the Court's guidelines regarding VCAA 
notice.  It advised him of the evidence needed to establish 
service connection, and of his and VA's respective 
responsibilities in claims development.  While it advised him 
to respond in 60 days, it went on to inform him that evidence 
submitted within a year would be considered.  Everything 
submitted by the veteran to date has been accepted for the 
record and considered.  The case was readjudicated after 
notice was given and the veteran has had ample opportunity to 
respond and supplement the record; he is not prejudiced by 
any notice timing deficiency.

As to notice content (and specifically that he should submit 
everything pertinent), the February 2001 letter (before the 
decision appealed), advised the veteran what type of evidence 
(to include medical records showing current disability and 
nexus) was needed to establish service connection for PTSD 
(and by inference what the veteran should submit).  The 
December 2002 SOC, at page 6, instructed him to "provide any 
evidence in [his] possession that pertains" to his claims.  
The SOC also provided notice, and reflected consideration, of 
the revised criteria for rating skin disabilities.  The 
veteran has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and VA treatment records.  
He has been afforded VA examinations.  He has not identified 
any pertinent records outstanding.  [In March 2001 he 
informed VA that he had no additional evidence to submit 
concerning his PTSD claim, and in April 2005 he added that, 
following receipt of a February 2005 supplemental SOC (SSOC) 
he had no additional evidence to submit.]  VA's duties to 
assist, including those mandated by the VCAA, are met.  

Factual Basis

The appellant's service medical records are negative for 
complaint or treatment of psychiatric problems, including 
PTSD.  A March 1968 health record noted findings of left arm 
skin discoloration, and possible allergic reaction vs. 
neurodermatitis.

A July 1995 VA progress note shows complaints of a skin rash 
in the area of the veteran's left elbow.  He complained of 
off and on redness and inflammation.  

On VA skin examination in November 1995 the diagnosis was 
mild neurodermatitis in the left anterior aspect of the left 
elbow.  The veteran complained of acute flare-ups in the 
summer.  A very faint rash, measuring about 1 1/2 inches in 
diameter was observed.  

By letter of June 1999 the veteran was asked to provide 
information about his claimed PTSD stressors.  In 
correspondence received from the veteran later in June 1999, 
he indicated the witnessed a fellow soldier being hit by an 
incoming rocket at which time his legs were blown off.  He 
added that he killed several Vietcong and saw the body of a 
Vietcong soldier being burned in a large hole where trashed 
was burned.  He also noted that he served with the 573rd 
Supply and Support Company, 4th Infantry Division.  He stated 
that he was "unable to remember [any] dates" when the 
alleged stressor events took place.  

A December 1999 VA outpatient treatment record, signed by a 
social worker, includes a diagnosis of PTSD.  She appears to 
have based the diagnosis, at least in part, on history 
provided by the veteran of having seen fellow soldiers have 
their legs blown off.  

A May 2000 VA PTSD group treatment note shows that the 
veteran had an anxiety disorder and exhibited "some 
symptoms" of PTSD.

On September 2000 VA examination left elbow neurodermatitis, 
described as being transient, was diagnosed.  Examination 
revealed no left elbow rash.

A March 2001 VA outpatient treatment note, completed by a 
social worker, includes a diagnosis of PTSD ("by history").  

Several records from a Vet Center dated in 2001 and 2003 show 
diagnoses of PTSD.

In March 2001 the RO attempted to have the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
verify the veteran's claimed experiences in Vietnam.  
Previously submitted statements from the veteran were 
forwarded.

By letter received in March 2001 the USASCRUR advised VA that 
there was insufficient stressor information for verification, 
and that specific dates (within 60 days), locations, and 
names were necessary for verification.  

In a VA Form 21-4138, received by VA in July 2001, the 
veteran indicated that his skin condition was worse in the 
winter.  

At the RO hearing in December 2003, the veteran testified 
that though his military occupational specialty was laundry 
specialist, his duties consisted primarily of guard duty.  
See hearing transcript, at pages 2 and 3.  He related that on 
one occasion he helped pick up the body of a Vietcong soldier 
who had half of his head blown off.  He added that one of his 
fellow soldiers lost both of his legs in an explosion; he did 
not remember his name.  See pages 4 and 5 of hearing 
transcript.  The veteran also testified that his skin 
disorder was worse in the summer, when flare-ups were 
characterized by itching and cracking.  See page 8 of hearing 
transcript.  

On December 2003 VA examination the veteran reported 
suffering from "jungle rot" since his service discharge (in 
1969).  He described the symptoms, occurring intermittently 
during the summer, associated with his skin disorder as 
including itching, redness, scaling, and cracking.  
Prescription creams helped.  Examination revealed no "jungle 
rot" or tinea on the veteran's body.  No skin ulceration or 
exfoliation was noted.  The left elbow showed no rash.  The 
examiner added that zero percent of the body surface was 
affected by either "jungle rot" or tinea cruris.  No 
scarring or disfigurement was noted.  The diagnosis was 
dermatophytosis in remission.  The examiner indicated that 
the veteran was "not having a rash."  

On December 2003 VA PTSD examination by a staff psychiatrist, 
it was noted that the veteran's claim files were reviewed.  
The veteran related that he was present on one occasion when 
a Vietcong soldier was burned alive.  He also mentioned 
seeing a Vietcong after his head had been blown off.  The 
examiner indicated that other than "memories" of these 
events there were no symptoms of PTSD, and opined that PTSD 
was "not found."  The formal diagnoses listed were: PTSD, 
not found; dysthymic disorder; alcohol dependence, in 
remission; and anxiety disorder, by history.  The examiner 
indicated that on this examination the only appropriate 
diagnosis seemed to be dysthymic disorder.  

Laws and Regulations

Service connection may be established for a disability 
resulting from injury suffered or disease contracted in the 
line of duty or for aggravation in the line of duty of 
preexisting injury or disease.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. 
App. 128, 139-143 (1997).

The Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence."  Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 
1997).

Effective March 7, 1997, the regulatory provision that 
governs claims for service connection for PTSD, 38 C.F.R. § 
3.304(f), was revised.  According to the revised regulation, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and that the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
38 C.F.R. § 4.125(a) incorporates the 4th edition of the DSM-
IV as the governing criteria for diagnosing PTSD.

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that the VA had adopted 
the 4th edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- 
IV) and noted that the major effect was that the criteria 
changed from an objective "would evoke ... in almost anyone" 
standard in assessing whether a stressor is sufficient to 
trigger PTSD to a subjective standard requiring exposure to a 
traumatic event and response involving intense fear, 
helplessness, or horror.  The Court further held the 
sufficiency of a stressor was now a clinical determination 
for an examining mental health professional.  Id. at 140, 
141.

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher rating is assigned 
if the disability more closely approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. §§ 3.102, 
4.3.
The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period).  From 
their effective date the veteran is entitled to a rating 
under the revised criteria.

The veteran's service-connected left elbow skin disability 
has been rated under Code 7806.  The "old" criteria under 
Code 7806 (eczema) state that a 10 percent rating is assigned 
with exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  The next higher, 30 
percent, rating requires exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant symptoms.  38 C.F.R. § 4.118, Code 
7806 (effective prior to August 30, 2002).

Under the revised Code 7806 criteria, a 10 percent rating 
requires dermatitis or eczema of at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating requires dermatitis or eczema of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires 
dermatitis or eczema over more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period.  38 C.F.R. § 4.118, Code 
7806 (effective August 30, 2002).

Words such as "moderate" and "marked" are not defined in 
the Rating Schedule.  "Moderate" is defined as "of average 
or medium quality, amount, scope, range, etc."  Webster's 
New World Dictionary, Third College Edition (1988), 871.  
"Marked" is defined as "noticeable; obvious; appreciable; 
distinct; conspicuous."  Id. at 828.  In any event, rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.

Analysis

PTSD

A psychiatric disorder was not manifested in service.  
Consequently, service connection for such disability on the 
basis that it became manifest in service (and persisted) is 
not warranted.

The appellant claims that he has PTSD resulting from exposure 
to traumatic events in Vietnam.  There is no evidence in the 
record that he engaged in combat.  The record provides no 
support for any allegation to the contrary.  His claimed 
stressors have been discussed above.  As to these stressors, 
VA has been unable to verify any claimed stressor event.  In 
June 1999 he was requested to provide additional information 
clarifying the events and approximate dates of his claimed 
stressors.  While he responded later in June 1999, citing 
instances in which he was exposed to stressors in Vietnam, he 
specifically added that he could not remember the dates on 
which any of his claimed stressors occurred.  While he has 
described stressor events that if they indeed occurred could 
be verifiable, his inability to give approximate dates 
(within 60 days), makes verification of the claimed stressor 
events impossible (as USASCRUR has indicated).  

Furthermore the preponderance of the evidence is against a 
finding that he indeed has PTSD.  Under 38 C.F.R. § 3.304(f), 
service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  In this case, the medical 
evidence does not reflect a current clear diagnosis of PTSD.  
The veteran underwent a VA PTSD examination in December 2003.  
Upon examination of the veteran and review of the file, the 
examiner opined that PTSD was not shown.  

Although the record includes several diagnoses of PTSD during 
the period from 1999 to 2003 the preponderance of the 
evidence is against a finding that the veteran has PTSD.  
Regarding the diagnoses of PTSD of record, none was made 
based on a verified stressor event in service.  There is no 
indication that any medical professional diagnosing PTSD 
formed his or her opinion on a basis separate from the 
veteran's recitation of his own medical history and 
background service, or that the diagnosing person was 
familiar with the veteran's claims file.  See Elkins v. 
Brown, 5 Vet. App. 474 (1993) and Reonal v. Brown, 5 Vet. 
App. 458 (1993).  And no report when PTSD was diagnosed fully 
discusses the constellation of symptoms supporting a 
diagnosis of PTSD (although at various times concern about 
safety, bad dreams and nightmares were noted).  Notably, on 
December 2003 VA PTSD examination (when the examiner reviewed 
the veteran's claim folders, reported detailed medical 
history findings, and conducted a thorough psychiatric 
examination), even though the examiner conceded the veteran's 
unverified accounts of stressors, the conclusion was that the 
veteran did not have PTSD because other than "memories" of 
such events he presented no symptoms of PTSD on examination.  
In May 2000, that same staff psychiatrist had noted some 
symptoms, but no diagnosis, of PTSD.  The diagnoses of PTSD 
of record were also by persons trained in social work, not 
medicine, and presumably lacking the expertise of a 
psychiatrist to diagnose mental disease.  

Without any supporting evidence of a stressor event in 
service, and with no diagnosis of PTSD based on a verified 
stressor event in service, the preponderance of the evidence 
is against the veteran's claim.  Hence, it must be denied.  

Rating of Left Elbow Neurodermatitis

Considering the rating criteria in effect prior to August 30, 
2002, the Board notes that the medical evidence does not show 
that the veteran's service-connected skin disorder of the 
left elbow has been manifested by exfoliation, exudation, or 
itching.  On VA examinations in September 2000 and December 
2003 the service connected skin disorder was essentially 
asymptomatic.  Therefore, a compensable rating under the 
"old" Code 7806 criteria is not warranted.

Considering (from August 30, 2002) the claim under the 
revised Code 7806 criteria, the medical evidence does not 
show that there is involvement of at least 5 percent of the 
entire body or at least 5 percent of the left elbow.  There 
is no indication that the veteran has received intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs (obviously, since there is no 
evidence that he has been symptomatic).  On VA examination in 
December 2003, it was specifically noted that 0 percent of 
the veteran's body was affected, and that dermatophytosis was 
in remission.  Therefore, a compensable rating under the 
revised Code 7806 criteria is not warranted. 

The Board notes the veteran's assertions that he has flare-up 
during the summer (though he did assert in July 2001 that the 
flare-ups occurred during winter), at which time there are 
manifestations warranting a compensable rating).  However, 
treatment records (including those dated in July and August 
2002) make no mention of flare-ups.  The veteran's claim to 
the contrary is self-serving and uncorroborated.  
Furthermore, his opinion in this matter is not competent 
evidence; as a layperson, he lacks competence to provide an 
opinion in a matter requiring medical expertise.  Espiritu, 
supra.  He is advised that should the disability become 
symptomatic, reports of treatment (or examination at such 
time) may be a basis for reopening this claim.

In short it is not shown that the veteran has symptoms of 
left elbow neurodermatitis that meet or approximate either 
the prior or the current criteria for a compensable 
consideration rating for such disability.  Hence, the claim 
must be denied.  






ORDER

Service connection for PTSD is denied.

A compensable rating for left elbow neurodermatitis is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


